In the light of the precedents cited in the original opinion in Fuller v. State, 118 Tex.Crim. Rep.,37 S.W.2d 1034, namely, Fulshear v. State, 59 Tex.Crim. Rep.,128 S.W. 134; Pye v. State, 74 Tex.Crim. Rep., 171 S.W., S.W., 741; Calentine v. State, 50 Tex.Crim. Rep.,94 S.W. 1061; Patrick v. State, 50 Tex.Crim. Rep.,98 S.W. 840; Holland v. State, 110 Tex.Crim. Rep.,  10 S.W.2d 561, the opinion is expressed that the description of the property in the indictment is sufficient. Mr. Branch, in his Ann. Tex. P. C., p. 1312, sec. 2424, citing many precedents, to some of which reference is made below, declares that a particular description of the property stolen is not required, but that a general description is sufficient; and that a written instrument need not be set out by its tenor. See Dignowitty v. State, 17 Tex. 521; Gaines v. State (Texas Crim. App.), 77 S.W. 10.
The motion for rehearing is overruled.
Overruled. *Page 588